The opinion of the court was delivered by
Barrett,. J.
The ground of the motion in the county court to set aside the verdict and grant a new trial is, that-the jury, owing to an erroneous answer of the foreman to an inquiry made of him, as to how the plaintiff’s right to costs would be affected by a verdict for five dollars, gave a smaller verdict than they would have given if the foreman had given a correct answer to said inquiry. The case is one, in its facts, of some novelty as a case in this court on exceptions ; and that novelty is none the less noticeable on account of an attending peculiarity, viz : that the error in the verdict is not represented as' consisting in an inadequate compensation to the plaintiff for the damage he sustained by the slander, but in an inadequate punishment of the defendant for having-uttered the slander. As we understand the matter, the jury were not, in their own apprehension, at any fault, or under any misapprehension, as to the amount of compensation for actual damage the plaintiff was entitled to; but the thing has come out differently from what they supposed it would on the score of the costs to which the defendant would be subjected, and so he has not been made adequately to suffer for his fault, by way of smart money. It is resolved to this, that the new trial is asked for the purpose of having- a chance to recover larger punitive damages. We know of no precedent for this, and no reason, in legal principle, has been suggested in the argument. It would be seriously questionble whether the granting of a new trial on such a ground could be plausibly justified.
But there are several other suggestions to be made against maintaining the exceptions in this case. The first is, that no question of error in law on the part of the county court is presented. Their disposition of that question rested in discretion upon the facts shown by the evidence. The second is, we think that discretion was wisely exercised. We should have regarded it as savoring more strongly of error in point of law if the motion had been granted upon the case as made, than we do the overruling of the motion. The leading ideas qf this court as to the prudential *662considerations that bear upon the subject, as involved in this case, may be pretty adequately gailered from the views gailered and expressed by Judge Bennett, in Newton v. Booth, 13 Vt., 320 ; and by what was said in Waldo v. Wheatley, 36 Vt.
It would readily occur to most persons, who are conversant with our jury system in its practical working, that such departures from the line of strict propriety on the part of jurors in making the inquiry of the foreman in this case, and such an erroneous answer as he gave to that inquiry, and such innocent reliance as his associates placed in the answer he gave, and such mistaken action on the part of all in fixing the damages, are but the natural and necessary incidents of the system. To regard and treat them as invalidating the verdict of the jury thus acting, where they assume to know, and “ judge of the law as well as of the facts,” would render jury trials an obstacle railer than- a help towards finding an end of litigation.
We think the county court committed no error, and the judgment is affirmed.